Appeal by defendant from a judgment of the County Court, Nassau County, rendered July 8, 1980, convicting him of criminal sale of a controlled substance in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, indictment dismissed, and case remitted to the County Court, Nassau County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. On this record, we find that defendant’s guilt was not established beyond a reasonable doubt. Damiani, J. P., Titone, Cohalan and Weinstein, JJ., concur.